DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 1/28/2021. As directed by the amendment, claims 1-2 and 4-5 were amended, and no claims were cancelled nor added. Thus, claims 1-5 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein when the at least first is expanded, portions of the flexible sheath that include the at least first air pocket is configured to come into contact with internal lower points of the calves of the user and to apply forces to the calves upwards from the inner side, and wherein when the at least second air pocket is expanded, portions of the flexible sheath that include the at least second air pocket are configured to come into contact with external upper side points of the calves of the user and to apply forces to the calves downwards from the outer side” (claim 1, lines 14-21) is not supported by the original disclosure, and is therefore, new matter. It is noted, that the term “at least first air pocket” and “at least second air pocket” implied that there are a single first air pocket or more than one first air pocket. However, the original disclosure fails to disclose when a single first air pocket is expanded, the flexible sheath that include the single first air pocket is responsible for contacting internal lower points of the “calves” (plural). The original disclosure discloses when a plurality of first air pockets are 
	The remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, the limitation “the flexible sheaths” (line 2) lacks proper antecedent basis. Furthermore, it is unclear as to how many sheath the applicant is trying to claim, claim 1 claims one flexible sheath in line 5, however, claim 5 claims “each of the flexible sheaths”. 
Any remaining claims are rejected for their dependency on a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (2013/0226051) in view of Inada (2007/0016119) and Sugiyama (6,984,197).

    PNG
    media_image1.png
    866
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    761
    1104
    media_image2.png
    Greyscale

Regarding claim 1, Lu discloses a massage device (device having support 1, backrest assembly 2, leg/foot massager 33 shown in fig. 1, see paragraph 0020) comprising: a first bed portion (support 1, fig. 1) configured to support an upper body of a user (see figs. 4-5, bed portion 1 indirectly supports the upper body); a second bed portion configured to support a lower body of a user, wherein the second bed portion is configured to slide over the first bed portion (portion of 231, 21 that supports 233 that supports the lower body is the second portion, see fig. 5, as shown in figs. 5-6, the second portion slide over the first bed portion (1)); a massage module (331 and 333, fig. 1, paragraph 0025) disposed on the second bed portion (portion of 231 and 21, see fig. 1) and comprising a flexible sheath that includes a plurality of air pockets (see paragraph 0025, Lu discloses that the leg massaging assembly 33 comprises two pairs 
However, Inada teaches a first air pocket having a smaller width compared to a second air pocket (second air pocket is 18, 19(17), 11, 12(10) and 26, see fig. 4, see the width of 18, 19 (17) versus 23(15), 23(15) comprises a smaller width, alternatively 23 is smaller than 14), wherein when the first air pocket expanded, the first air pocket is configured to apply forces to the calves upwards from an inner side and wherein when the second air pocket is expanded, the second air pocket is configured to apply forces to the calves downwards from an outer side (see fig. 4, the first air pocket (23(15)) would be applying a force to the calves upwards from an inner side when expanded, and the second air pocket (18, 19 (17)) would apply forces to the calves downwards from an outer side). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least first air pocket and the at least second air pocket of the modified Lu to have the first air pocket having a smaller width as taught by Inada for the purpose of providing a well-known size arrangement that can be utilized to provide a massaging effect to the user’s calves. 
The modified Lu fails to disclose that the at least first air pocket is configured to apply forces to the calves upwards from the inner side and the at least second air pocket is configured to apply forces to the calves downwards from the outer side. 

    PNG
    media_image3.png
    800
    938
    media_image3.png
    Greyscale

However, Sugiyama teaches at least first air pocket is configured to apply forces to the calves upwards from the inner side and at least second air pocket is configured to apply forces to the calves downwards from the outer side (see fig. 8, the 19 on the inner side against 7 is the first air pocket and the second pocket is the air pocket 19 located at 3, and as shown, the way the air pockets applied force to the user leg, there would be a downward force being applied from the outer side acting on the calves by the second air pocket and there would be an upward force being applied from the inner side acting on the calves by the first air pocket, see the annotated-Sugiyama fig. 8 above relative to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least first air pocket and the at least second air pocket of the modified Lu so that the at least first air pocket is configured to apply forces to the calves upwards from the inner side and the at least second air pocket is configured to apply forces to the calves downwards from the outer side as taught by Sugiyama for the purpose of enhancing the massage effect by allowing more surface areas of the calves to be massaged. 
Regarding claim 2, the modified Lu discloses that the position adjuster further comprises a guide (21, figs. 2-3, paragraphs 0021-0022 of Lu) provided at the second bed portion (see figs. 2-3 of Lu), and a transfer portion (the portion of 233 that comes into contact with the rails 21 of Lu, as disclosed in paragraph 0020, the sliding foot rest 233 is slidable about the rails 21 of Lu) provided at the transfer plate to move along the guide (see paragraph 0020 of Lu, in order to slide about rails 21, there is a transfer portion and since 233 slides onto rails 21, the transfer portion would be on the housing that forms 233). 
Regarding claim 4, the modified Lu discloses that the flexible sheath is configured to be stretchable according to an operation of each of the at least first air pocket and the at least second air pocket (the flexible sheath is the material that surrounds the air pocket of Lu 331 inflatable bladders, to be inflatable, the materials that forms the air pocket must be flexible, wherein the materials that forms the air pocket is interpreted as the sheath and the air pocket that forms within the sheath is the air 
However, if there is any doubt that the flexible sheath of Inada can be considered as a flexible sheath into which each of the at least first air pocket and the at least second air pockets is built. Inada teaches that at least first air pocket and the at least second air pocket each, wherein a flexible sheath (509/507 of Inada, see figs. 74-83, see fig. 76, wherein one side of 509 is for the first air pocket and the other side of 509 is for the second air pocket, see 509a and 509b) into which each of the at least first air pocket and the at least second air pocket is built, and wherein the flexible sheath configured to be stretchable according to an operation of each of air the first and second air pockets (see fig. 81 of Inada, as shown, the flexible portion 509c and 509e and 519, allows the cover 507 to stretch during the expansion of the air pockets 511, 514, and 515 of Inada, see paragraphs 0430-0431 of Inada).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first air pocket and second air pocket of the modified Lu to have the flexible sheaths as taught by Inada for the purpose of providing a flexible sheath design that is flexible and that can be utilized to provide a massaging effect to the user’s calves and to offer protection to the first and second air pockets.  
Regarding claim 5, the modified Lu discloses a wrinkled portion provided on one side of each of the flexible sheaths (see fig. 2A of Lu, the inflatable bladders 331 comprises wrinkles, furthermore, alternatively, the flexible sheath of fig. 6 of Inada comprises wrinkles on one side that forms bellows, alternatively, Inada discloses a . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (2013/0226051) in view of Inada (2007/0016119) and Sugiyama (6,984,197) as applied to claim 1 above, and further in view of Fujii (2006/0142676).
Regarding claim 3, the modified Lu fails to disclose a heating portion configured to supply heat is provided in a mounting portion disposed between the at least first air pocket and the at least second air pocket.
However, Fujii teaches a heating portion (213a, fig. 18, paragraph 0196) configured to supply heat is provided in a mounting portion (212 and 213, fig. 18) disposed directly underneath the calf (paragraph 0195, fig. 18).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage device of the modified Lu to have the heating portion configured to supply heat is provided in a mounting portion disposed directly underneath the calf as taught by Fujii for the purpose of enhancing the massaging effect and promoting blood circulation of leg portion or reduction of fatigue of the user (paragraph 0227 of Fujii). 
After the modification, the heating portion 213a of Fujii would be disposed between the first air pocket and the second air pocket of Lu. 
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (2013/0226051) in view of Inada (2007/0016119).

However, Inada teaches a massage module (175, fig. 41) comprising a first air pocket (23(15)) having a smaller width compared to a second air pocket (18, 19 (17), 11, 12 (10), 26, see fig. 4, see the width of 18, 19 (17) versus 23(15), 23(15) comprises a smaller width, alternatively 23 is smaller than 14), wherein when the first air pocket expanded, the first air pocket is configured to apply forces to the calves upwards from an inner side and wherein when the second air pocket is expanded, the second air pocket is configured to apply forces to the calves downwards from an outer side (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify massage module of Lu to be the massage module of Inada for the purpose of enhancing the massage effect by allowing the outer areas of the shin of the user to be massaged in combination with the calf of the lower leg of the user (paragraph 0245 of Inada).
Furthermore, if there is any doubt that the modified Lu’s inter lower points can be considered as the internal lower points or that the external upper side points can be considered as the external upper side points, since the modified Lu discloses all of the structures as claimed, depending on how the user place/orient his/her legs, the device would be capable of having the first air pocket come into contact with internal lower points of the calves of the user and to apply forces to the calves upwards from the inner side and the at least second air pocket come into contact with external side points of the calves of the user and apply forces to the calves downwards form the outer side. 
Regarding claim 2, the modified Lu discloses that the position adjuster further comprises a guide (21, figs. 2-3, paragraphs 0021-0022 of Lu) provided at the second bed portion (see figs. 2-3 of Lu), and a transfer portion (the portion of 233 that comes into contact with the rails 21 of Lu, as disclosed in paragraph 0020, the sliding foot rest 233 is slidable about the rails 21 of Lu) provided at the transfer plate to move along the guide (see paragraph 0020 of Lu, in order to slide about rails 21, there is a transfer 
Regarding claim 4, the modified Lu discloses that the flexible sheath is configured to be stretchable according to an operation of each of the at least first air pocket and the at least second air pocket (air pocket is the air space within 14c, fig. 6) comprising a sheath (sheath is the material that forms the air pockets, see figs. 5 and 6). 
However, if there is any doubt that the flexible sheath of Inada can be considered as a flexible sheath into which each of the at least first air pocket and the at least second air pockets is built. Inada teaches that at least first air pocket and the at least second air pocket each, wherein a flexible sheath (509/507 of Inada, see figs. 74-83, see fig. 76, wherein one side of 509 is for the first air pocket and the other side of 509 is for the second air pocket, see 509a and 509b) into which each of the at least first air pocket and the at least second air pocket is built, and wherein the flexible sheath configured to be stretchable according to an operation of each of air the first and second air pockets (see fig. 81 of Inada, as shown, the flexible portion 509c and 509e and 519, allows the cover 507 to stretch during the expansion of the air pockets 511, 514, and 515 of Inada, see paragraphs 0430-0431 of Inada).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first air pocket and second air pocket of the modified Lu to have the flexible sheaths as taught by Inada for the purpose of providing a flexible sheath design that is flexible and that can be utilized to 
Regarding claim 5, the modified Lu discloses a wrinkled portion provided on one side of each of the flexible sheaths (flexible sheath of fig. 6 of Inada comprises wrinkles on one side that forms bellows, alternatively, Inada discloses a wrinkled portion (509c, 509e and 519 of Inada, see paragraphs 0430-0431, see figs. 74-83) provided on one side of each of the flexible sheaths (507/509 of Inada, see 509a and 509b in fig. 76)). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (2013/0226051) in view of Inada (2007/0016119) as applied to claim 1 above, and further in view of Fujii (2006/0142676).
Regarding claim 3, the modified Lu fails to disclose a heating portion configured to supply heat is provided in a mounting portion disposed between the at least first air pocket and the at least second air pocket.
However, Fujii teaches a heating portion (213a, fig. 18, paragraph 0196) configured to supply heat is provided in a mounting portion (212 and 213, fig. 18) disposed directly underneath the calf (paragraph 0195, fig. 18).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage device of the modified Lu to have the heating portion configured to supply heat is provided in a mounting portion disposed directly underneath the calf as taught by Fujii for the purpose of enhancing the massaging effect and promoting blood circulation of leg portion or reduction of fatigue of the user (paragraph 0227 of Fujii). 
. 

Response to Arguments
The arguments to the newly added claim limitations in claims 1-5 has been addressed in the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/TU A VO/Primary Examiner, Art Unit 3785